Citation Nr: 0102782	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-17 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
an injury to the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



REMAND

The veteran had active military service from July 1983 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.

By memorandum, dated in February 1998, the Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in a significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (2000).  

In June 1999, the Board remanded this issue for the purpose 
of obtaining additional information.  The Board specifically 
instructed that the RO obtain the veteran's records from the 
Miami VA Medical Center (VAMC) from May 1996 to the present.  

The record reflects that the RO notified the veteran in June 
1999 that it would obtain the records from the Miami VAMC, 
and the record further shows that a printout was generated 
showing the veteran's clinical visits and imaging impression 
notes.  This printout shows that the veteran was seen at the 
orthopedics clinic on the following dates:  December 20, 
1996, October 10, 1997, December 5, 1997, January 9, 1998, 
August 14, 1998, and November 13, 1998.  The printout also 
reveals that he was seen in the arthritis clinic on March 6, 
1997, and May 29, 1997.  The printout does not, however, 
disclose if the veteran was seen in those clinics for his 
service-connected left knee condition or for some other 
disability.  Moreover, copies of those records were not 
obtained and included in the record.  VA has constructive 
notice of VA medical records.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Particularly in this case, information contained 
in the printout shows that the veteran had medical 
appointments that he kept, and for which the records have not 
been associated with his claims file.  With this actual 
notice, whether the veteran responded to the request for 
information or not, the RO should have assured that it 
associated the treatment records with the claims file.  

When the Board instructs certain action in a remand, it 
creates a right in the appellant to have that action 
performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board's instruction was to request the records - a 
failure to obtain the appropriate records from the Miami VAMC 
violates the obvious intent of the remand.  The RO must 
obtain a response to its request for records from the VAMC to 
consider the remand instruction discharged.  It can not rely 
on a computer printout that merely notes when the veteran was 
seen at the VAMC.  

Furthermore, in readjudicating this claim, the RO must assure 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

Accordingly, the case is REMANDED for the following:

1.  Request Miami VAMC to provide all 
available inpatient or outpatient records 
from May 1996 to the present pertaining 
to the veteran's left knee disability, or 
a memorandum from the responsible 
custodian of record noting the 
unavailability of such records.  If the 
responsible custodian of records 
indicates that no records are available 
for the relevant time at that facility, 
but that they may be available elsewhere, 
follow up appropriately with any other 
indicated record custodian.  Associate 
any information obtained with the claims 
folder.

2.  Readjudicate the increased rating 
claim at issue in this appeal, assuring 
compliance with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If the claim 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

